 In the Matterof,TIDEWATER ASSOCIATED OILCOMPANY'a'ndAssoci-ATED OILEMPLOYEES ASSOCIATIONCase No. R-4124.-Decided August 18,1942Investigation and Certification of Representatives:stipulation for, certificationupon consent audit.Mrs. AliceM. Rosseter,for the Board.Mr. W.. F.Kressig,ofAvon, Calif.,for the Company.Mr. R. R. Lowrey,of Avon, Calif., for the Association.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition-duly filed by Associated Oil Employees Association,merce had arisen concerning the representation of employees of Tide,Water Associated Oil Company, herein called the Company, engagedinAvon, California, in the producing, manufacturing, and sellinginter alia,crude oil, and refined,products of petroleum, the NationalLabor Relations Board provided for an appropriate hearing upondue notice.On, July 20, 1942, before a hearing was held, the Company,the Association, and theRegionalDirector for the Twentieth Region(San Francisco, California) entered into a "Stipulation for. Certifica-tion Upon Consent Audit."Pursuant to the stipulation, an audit of appropriate records wasconducted on July 29, 1942, under the direction and supervision of theRegional Director, among all watchmen employed by the Company atits refinery at Avon, California, excluding watch captains, to deter-mine whether or not they desire to be represented by the Associationfor the purposes of collective bargaining.On July 30, 1942, the Re-gional Director issued and duly served on the parties a Consent AuditReport.No objections to the conduct of the audit or the ConsentAudit Report have been filed by any of the parties.43 N. L.R. B., No. 53.481039-42-vol. 43-22337 338DECISIONS OF NATIONALLABOR RELATIONS BOARDAs to the findings with respect to the results of said audit, the Re-gional Director reported as follows:Number of employeesin unit------------------------ ----------63Number of employees designatingAssociatedOilEmployeesAssociation------------------------------------------------36Upon the basis of the Stipulation, the Consent Audit Report, andthe entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has' arisen concerning the repre-sentation of employees of Tide Water Associated Oil Company, Avon,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor-Relations Act.2.All watchmen employed by the Company at its refinery at Avon,California, excluding watch captains, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.'3-.Associated Oil Employees Association has been designated andselected by a majority of the employees in the above' unit as theirrepresentative for the purposes of collective bargaining and is theexclusive representative of all employees in said unit within the mean-ing of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that Associated Oil Employees Associationhats been designated'and selected by a majority of all watchmen em-ployed, by Tide Water Associated Oil Company at its refinery atAvon, California, excluding watch captains, as their representativefor the purposes of collective bargaining, and that, pursuant to Sec-tion 9 (a) of the Act; Associated Oil Employees Association is theexclusive representative of such employees for the purposes of col-lective bargaining ivith respect to rates of pay, wages, hours of,em-ployment, and other conditions of employment.a